Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “an analysis unit that analyzes, ….”; “a determination unit that determines work contents ….”, in claims 1, and 19.
-- “growth information collection unit that collects  …”, in claim 8
-- “ cultivation method improvement unit that updates …”, in claim 14

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoka et al, (WO 2017/131172, “based on English machine translation”)

In regards to claim 1, Katoka discloses an information processing apparatus, 
(see at least: Abstract, “lawn management system”, comprising: 



an analysis unit, that analyzes, as at least input information, an image in which 
rd paragraph, the analysis unit 150 generates first information indicating the growth state of the lawn based on the image of the lawn input from the image storage unit 120); and 
a determination unit that determines work contents to be performed for the vegetation, according to an analysis result output from the analysis unit, (see at least: Page 3, 9th paragraph through Page 5, last paragraph, the map creation unit 160 creates a growth state map that maps the growth state of the lawn based on the first information generated by the analysis unit 150 and the image data of the lawn of the image storage unit 120; and the control unit 340 controls the LED 312 based on the first information indicating the growth state of the lawn).

In regards to claim 4, Katoka further discloses wherein the analysis unit outputs, as the analysis result, a vegetation index associated with grass that is the vegetation, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information … for example the vegetation index of the lawn, “implicitly associated with the grass”).

In regards to claim 8, Katoka further discloses a growth information collection unit that collects predetermined growth information, (see at least: Page 3, 1st paragraph, the cultivation recipe storage unit 130 may store the optimum growth temperature according to the type of lawn growing on the ground as a cultivation recipe. Further, Page 4, 4th paragraph, discloses displaying the growth state map, [i.e., implicitly the st paragraph, the cultivation recipe storage unit 130 outputs the stored cultivation recipe to the analysis unit 150, which implicitly performs analysis on a basis of the collected growth information).

In regards to claim 16, Katoka further discloses wherein the determination unit outputs information associated with the work contents to a work apparatus that performs a process for executing work for the vegetation, (see at least: Page 2, second paragraph, the lawn management system of the present disclosure analyzes the growth state of the lawn based on a photographing unit that photographs at least a part of the lawn on the ground and an image of the lawn photographed by the photographing unit)

In regards to claim 17, Katoka further discloses analyzing, as at least input information, an image in which vegetation corresponding to a target of management is captured, (see at least: Page 2, second paragraph, the lawn management system of the present disclosure analyzes the growth state of the lawn based on a photographing unit that photographs at least a part of the lawn on the ground and an image of the lawn photographed by the photographing unit, [i.e., analyzing, as at least input information, an image in which vegetation corresponding to a target of management is captured]); and determining work contents to be performed for the vegetation, according to an analysis result output by the analysis, (see at least: Page 4, 6th paragraph, the lawn growing device 300 irradiates light according to the irradiation conditions input from the 

In regards to claim 19, Katoka discloses a vegetation management system comprising: 
an information processing apparatus that includes an image acquiring apparatus that acquires an image in which vegetation corresponding to a target of management is captured, (Page 2, 6th paragraph, the photographing unit 110, include camera, which photographs at least a part of the lawn);
an analysis unit that analyzes, as at least input information, an image acquired by the image acquiring apparatus, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information indicating the growth state of the lawn based on the image of the lawn input from the image storage unit 120); and 
a determination unit that determines work contents to be performed for the vegetation, according to an analysis result output from the analysis unit, (see at least: Page 3, 9th paragraph through Page 5, last paragraph, the map creation unit 160 creates a growth state map that maps the growth state of the lawn based on the first information generated by the analysis unit 150 and the image data of the lawn of the image storage unit 120; and the control unit 340 controls the LED 312 based on the first information indicating the growth state of the lawn); and 
a work apparatus that performs a process for executing work for the vegetation according to the work contents determined by the determination unit, (Page 4, 6th .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katoka et al, (WO 2017/131172) in view of Trundle et al, (US Patent 10,755,443)



In regards to claim 2, Katoka discloses the limitations of claim 1.
TH Paragraph, the image storage unit 120 stores the image of the lawn input, “input information”, from the photographing unit 110 together with the time when the image was taken); wherein the determination unit determines the work contents on a basis of input information, (see at least: Page 3, 9TH paragraph, the map creation unit 160 creates a growth state map that maps the growth state of the lawn based on the first information generated by the analysis unit 150 and the image data of the lawn of the image storage unit 120, “information stored in the information database”).
Katoka does not expressly disclose an information database that stores the information indicating the analysis result, wherein the determination unit determines the work contents on a basis of information stored in the information database using the information indicating the analysis result
However, Trundle discloses an information database that stores the information indicating the analysis result, wherein the determination unit determines the work contents on a basis of information stored in the information database using the information indicating the analysis result, (see at least: col.2, lines 55-66, the monitoring server 30 may have a database that includes a reference range of colors, and/or shapes of general vegetation at a particular period of time (e.g., season) and at a geographic location where the property 10 is located, [i.e., the information database uses the information indicating the analysis result at a particular period of time]); and the monitoring server 30 may compare the outdoor images of the property 10 with the reference range of colors and shapes of vegetation in the database to find matching work contents on a basis of information stored in the information database using the information indicating the analysis result).
Katoka and Trundle are combinable because they are both concerned with vegetation control based on image analysis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Katoka, to use the databased information based on previous analysis, as though by Trundle, with the Katoka’s image data of the lawn, in order to identify vegetation areas, (Trundle, col. 2, lines 63-64)

In regards to claim 11, the combine teaching Katoka and Trundle as whole discloses the limitations of claim 2.
Furthermore, Trundle discloses wherein the information database stores sensor information associated with the vegetation as the target of management and received from an environment sensing apparatus that includes plural sensors and acquires the sensor information by sensing an environment, (Trundle, col. 6, lines 59-62, the sensors 120 also may include an environmental sensor, such as a temperature sensor, a water sensor, a rain sensor, a wind sensor, a light sensor, a smoke detector, a carbon monoxide detector, an air quality sensor. Katoka discloses in col. 8, lines 35-37, that the monitoring application server 160 may store sensor and image data received from the monitoring system, [i.e., monitoring application server 160  implicitly stores information associated with the vegetation … by sensing an environment]).

Claims 3, 5-6, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katoka et al, (WO 2017/131172) in view of Johnson et al, (US-PGPUB 2015/0278640)

In regards to claim 3, Katoka discloses the limitations of claim 1.
Katoka does not expressly disclose wherein the analysis unit divides an entire surface of the vegetation corresponding to the target of management into plural divisional regions and outputs the analysis result for each of the divisional regions.
Johnson et al discloses dividing an entire surface of the vegetation corresponding to the target of management into plural divisional regions and outputs the analysis result for each of the divisional regions, (see at least: Fig. 23, Par. 0183, the Stand Analyzer and Alert Generator 110 can partition the region of interest and/or image 2300 to determine a plurality of tiled portions (or tiles) of the region of interest, and determines a stand status of growing crops included in each of the plurality of tiled portions). Johnson et al further discloses a display device operatively coupled to the computing device, which enables outputting the analysis result for each of the divisional regions, [i.e., outputs the analysis result for each of the divisional regions]).
Katoka and Johnson are combinable because they are both concerned with vegetation control. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Katoka, to divide the region of interest into plurality of tile portions, as through by Johnson, in order to determine a stand status of growing crops included in each of the plurality of tiled portions, (Johnson, Par. 0183).

In regards to claim 5, Katoka discloses the limitations of claim 1.
rd paragraph, the analysis unit 150 generates first information … for example the vegetation index of the lawn. Further, Page 4, 9th and 10th paragraphs, discloses the lawn coverage rate indicating the ratio of the lawn in good growing state, [i.e., the vegetation index of the lawn implicitly includes the grass leaf covering ratio that is a ratio of grass calculated on a basis of the image of a grass surface]).
Although, Katoka discloses covering ratio of the grass surface that is calculated on a basis of the image of a grass surface, Katoka does not expressly disclose a grass present per unit area and the divisional regions that are plural divisions of a grass surface.
However, Johnson et al discloses the Stand Analyzer and Alert Generator 110 can partition the region of interest and/or image 2300 to determine a plurality of tiled portions (or tiles) of the region of interest, and determines a stand status of growing crops included in each of the plurality of tiled portions, [i.e., implicitly determining a stand status of growing crops per unit area], (see at least: Fig. 23, Par. 0183).
Katoka and Johnson are combinable because they are both concerned with vegetation control. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Katoka, to use the Stand Analyzer and Alert Generator 110, as through by Johnson, with the Katoka’s analysis unit 150, in order to determine the lawn coverage rate for each tile portions (or tiles) of the region of interest, (Johnson, see at least: Par. 0183).
In regards to claim 6, Katoka discloses the limitations of claim 1.
Katoka further discloses the vegetation index on a basis of the image of the grass surface, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information … for example the vegetation index of the lawn. Katoka discloses on Page 3, 4th paragraph, that the analysis unit 150 generates irradiation conditions (irradiation start timing, irradiation time, illuminance, [i.e., the vegetation index implicitly includes an irradiation conditions by integrating luminance values of the radiation reaching the grass surface, on a basis of the image, for the grass region]).
Katoka does not expressly disclose wherein the solar radiation amount calculated by integrating luminance values of sunlight reaching the grass surface, for each of divisional regions that are plural divisions of a grass surface.
However, Johnson et al discloses the wherein the vegetation index includes a radiation amount calculated by integrating luminance values on a basis of the image, for each of divisional regions that are plural divisions of a grass surface, (see at least: Fig. 23, Par. 0183, the Stand Analyzer and Alert generator 110 can partition the region of interest and/or image 2300 to determine a plurality of tiled portions (or tiles) of the region of interest, and determines a stand status of growing crops included in each of the plurality of tiled portions. Further, Par. 0186, discloses using RGB color model based on the contribution an intensity to the red, green, and blue pixels. Johnson et al further discloses in Par. 0054, a sunlight, which implicitly can provide solar radiation-based intensity as contribution to the red, green, and blue pixels, respectively, in each of the plurality of tiled portions).


In regards to claim 9, the combine teaching Katoka and Johnson as whole discloses the limitations of claim 3.
Furthermore, Johnson discloses wherein the divisional regions are divided according to an imaging area where the image is captured, see at least: Fig. 23, Par. 0183, image 2300 can include image data captured by an image sensor carried by, e.g., an aerial vehicle, such as an airplane, helicopter, UAV, satellite, or other aerial vehicle, thereby providing an overhead image of a region of interest that includes growing crops, where the Stand Analyzer and Alert Generator 110 can partition the region of interest and/or image 2300 to determine a plurality of tiled portions (or tiles) of the region of interest, [i.e., the divisional regions are divided implicitly according to an imaging region of interest, “area” where the image is captured]).

In regards to claim 10, the combine teaching Katoka and Johnson as whole discloses the limitations of claim 3.
Furthermore, Johnson discloses wherein the divisional regions are divided on a basis of a range of work to be performed for the vegetation, (see at least: Par. 0183, partition the region of interest and/or image 2300 to determine a plurality of tiled  a stand status of growing crops included in each of the plurality of tiled portions, “regions are divided on a basis of a range of work to be performed for the vegetation”).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 1. As such, claim 18 is rejected for at least similar rational.
Katoka does not expressly disclose an information processing method performed by an information processing apparatus. 
However, Johnson discloses the “information processing method performed by an information processing apparatus”, (see at least: Par. 0007, lines 1-2).
Katoka and Johnson are combinable because they are both concerned with vegetation control. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Katoka, to use the method for analyzing a stand status of growing crops, as though by Johnson, in order to determine a stand status of growing crops included in each of the plurality of tiled portions, (Johnson, Par. 0183).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katoka et al, (WO 2017/131172) in view of Serizawa, (US-PGPUB 2019/0124853)

In regards to claim 12, Katoka discloses the limitations of claim 1.

However, Serizawa discloses a cultivation method database that stores information associated with cultivation of the vegetation and including at least a learning model, wherein the determination unit determines work contents associated with the vegetation, on a basis of the cultivation method database, (see at least: Par. 0104-0106, the previous cultivation information acquired from planters 1-1 to 1-n is stored in the cultivation information history DB 711, and the growth model for each plant and for each group of the cultivation environment is stored in the growth model DB 712, [i.e., cultivation method database that stores information associated with cultivation of the vegetation and including at least a learning model]. The growth model comparing unit 612 compares the acquired cultivation information or processing information of the cultivation information with the growth model stored in the growth model DB 712 for indicating temporal information of a SOIL value serving as a value which is an index indicating the state of the soil, [i.e., the determination unit determines work contents associated with the vegetation, on a basis of the cultivation method database]).
Katoka and Serizawa are combinable because they are both concerned with vegetation control. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Katoka, to use growth model comparing unit 612, as though by Serizawa, in order to indicating temporal information of a SOIL value serving as a value which is an index indicating the state of the soil, based on the information stored on the 
In regards to claim 13, the combine teaching Katoka and Serizawa as whole discloses the limitations of claim 12.
Furthermore, Serizawa discloses wherein the determination unit determines execution timing of the work contents according to a predetermined deadline or a predetermined event set by a user, (see at least: Par. 0157-1058, Automatic transmission of the elements of the cultivation information can be set to be performed at predetermined time intervals, and the cultivation assistance unit 512 of the cultivation management server 3 compares the elements (numerical values) of the cultivation information or the processing information thereof with the growth model extracted in step S3-1 and detects the coincidence point and the difference, [i.e., executing the work content according to the predetermined time intervals]).

In regards to claim 14, the combine teaching Katoka and Serizawa as whole discloses the limitations of claim 12.
Furthermore, Serizawa discloses a cultivation method improvement unit that updates the learning model on a basis of information stored in the cultivation method database, wherein the updated learning model is stored in the cultivation method database, (see at least: Par. 0006, and 0107-109, growth model generation/update unit that generates or updates a growth model optimal for each environment in which the plant is placed on the basis of the cultivation information acquired by the cultivation 711, stores the previous cultivation information related to the pansy , implicitly comprising the updated learning model]).

In regards to claim 15, the combine teaching Katoka and Serizawa as whole discloses the limitations of claim 12.
Furthermore, Serizawa discloses wherein information stored in an information database that stores the input information and information indicating the analysis result includes at least work contents result information, (see at least: Par. 014, the previous cultivation information acquired from planters 1-1 to 1-n is stored in the cultivation information history DB 711. The growth model for each plant and for each group of the cultivation environment is stored in the growth model DB 712. Registration information of the user U is stored in the user DB 713. Plant relevant information serving as the information related to the plant cultivated by the user U is stored in the relevant information DB 714, [i.e., implicitly storing the input information and the information indicating the analysis result includes at least work contents result information]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the vegetation index includes a grass damage ratio that is calculated, for each of divisional regions that are plural divisions of a grass surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the grass surface is captured”

The relevant prior art of record, Katoka et al, (WO 2017/131172) discloses the analyzing, as at least input information, an image in which vegetation corresponding to a target of management is captured, (see at least: Page 3, 3rd paragraph, the analysis unit 150 generates first information indicating the growth state of the lawn based on the image of the lawn input from the image storage unit 120); and determining work contents to be performed for the vegetation, according to an analysis result output from the analysis unit, (see at least: Page 3, 9th paragraph through Page 5, last paragraph, the map creation unit 160 creates a growth state map that maps the growth state of the lawn based on the first information generated by the analysis unit 150 and the image data of the lawn of the image storage unit 120; and the control unit 340 controls the LED 312 based on the first information indicating the growth state of the lawn); wherein the analysis unit outputs, as the analysis result, a vegetation index associated with grass that is the vegetation, (see at least: Page 3, 3rd paragraph, the analysis unit 150 th and 10th paragraphs). However, while disclosing the lawn coverage rate for indicating the ratio of the lawn in good growing state; Katoka et al fails to teach or suggest, either alone or in combination with the other cited references, wherein the vegetation index includes a grass damage ratio that is calculated, for each of divisional regions that are plural divisions of a grass surface, as a ratio of an integrated value of periods in which a detection target stays in the corresponding divisional region to a total period of a moving image in which the grass surface is captured”
Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            03/25/2022